Application of the Supreme Court Uniformed Officers Association is granted to the following extent: On its own motion this court recalls the decision (29 A D 2d 527) dated the 19th day of Decern*743her, 1967, limiting eligibility for a promotion examination to the position of Court Clerk 1 to those persons who served one year or more in the title of Assistant Court Clerk. The case is set down for reargument or submission on February 16, 1968. The Supreme Court Uniformed Officers Association is permitted to file a brief amicus curice on or before February 12, 1968. Concur —• Capozzoli, J. P., Tilzer, Rabin and McNally, JJ.